DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: obtain module, provide module, and adjust module in claims 17 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 5, 7- 8, 11-13, 15-17, 19-20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsugawa et al (EP 1890403 A2).


obtaining an indication of a need for transmit time adjustment with a first network node during ongoing communication with the first network node (Fig. 4, BS1 receives notification of RS time lag S1 from RS2.  Herein, first network node is RS2); 
providing a first notification to at least one third network node to (Fig. 4, MS3) adjust its receive timing for receiving a signal from the second network node as part of ongoing communication with the second network node (54th paragraph, BS1 transmits information designating the receiving timing in a predetermined notification message S4); and 
adjusting transmit timing for transmitting a first signal to the first network node as part of the ongoing communication with the first network node (Fig. 4, BS1 transmits message and data S5 to RS2 with an interval after RS time lag setting) and for transmitting at least one second signal to the at least one third network node as part of the ongoing communication with the at least one third network node (56th paragraph, messages and data S6 transmitted form the BS1 will be correctly received within an interval planned by the MS3).  

Regarding claim 2, Nakatsugawa discloses providing a second notification to the at least one third network node to adjust its transmit timing for transmission of a further signal to the second network node as part of the ongoing communication with the second network node before making any transmission of said further signal to the second network node (Fig. 5, BS1 transmits transmit timing information S14 to MS3 therefore MS3 can adjust its transmit timing for transmission of message and data S15 to BS1).

Regarding claim 4, Nakatsugawa discloses adjusting receive timing for receiving another signal as part of the ongoing communication with the first network node before making any reception of said another signal from the first network node (Fig. 5, BS1 adjust its receive timing by an interval before receiving message and data S16).


Regarding claim 7, Nakatsugawa discloses that wherein the transmit timing is adjusted based on earlier communicated timing information with the first network node (Fig. 4, BS1 receives RS time lag S1 from RS2 and adjusts its transmit timing by an interval for transmission of message and data S5).

Regarding claim 8, Nakatsugawa discloses that wherein the timing information is based on timing advance settings received from the first network node (Fig. 4, RS time lag S1 is received from RS2).

Regarding claim 11, Nakatsugawa discloses that wherein the first network node, the second network node, and the at least one third network node are part of a multi-hop communication network (Fig. 1 and 27th paragraph, multi-hop network).

Regarding claims 12, 19, 20, and 23, Nakatsugawa discloses a method for receiving notification of transmit time adjustment of a second network node (Fig. 4, BS1), the method being performed by a third network node (Fig. 4, MS3), the method comprising: 
obtaining a first notification from the second network node to adjust its receive timing for receiving a second signal from the second network node as part of ongoing communication with the second network node (Fig. 4, MS3 receives receive timing notification S4 for receiving message and data S6 from BS1), 
wherein the first notification is obtained without the third network node first causing the second network node to provide the notification to the third network node (Fig. 4, BS1 automatically transmitting receive timing information S4 to MS3 without and request from MS3); and 



Regarding claim 13, Nakatsugawa discloses obtaining a second notification from the second network node to adjust its transmit timing for transmission of a further signal to the second network node as part of the ongoing communication with the second network node before making any transmission of said further signal to the second network node (Fig. 5, BS1 transmits transmit timing information S14 to MS3 therefore MS3 can adjust its transmit timing for transmission of message and data S15 to BS1); and adjusting transmit timing for transmitting the further signal to the second network node (Fig. 5, MS3 adjusts its transmit time by an interval for transmission of message and data S15).

Regarding claim 15, Nakatsugawa discloses that wherein the second network node and the third network node are part of a multi-hop communication network (Fig. 1 and 27th paragraph, multi-hop network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa in view Li, Guoqing et al (EP 2,487,970 A1).
Regarding claim 6, Nakatsugawa discloses adjustment of receive and transmit time of MS3 (Figs. 4 and 5).  Nakatsugawa does not disclose obtaining a third notification from the first network node that the first network node has adjusted its transmit timing for transmitting another signal to the second nd paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to send an ACK in response to TA command in Nakatsugaway’s system, as suggested by Li, to confirm timing adjustment.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa in view Cirik et al (US 2019/0215048 A1).
Regarding claims 9 and 10, Nakatsugawa discloses adjustment of receive and transmit time of MS3 (Figs. 4 and 5).  Nakatsugawa does not disclose that wherein the indication is an indication of a beam link failure of a current beam, and wherein the current beam is used for ongoing communication with the first network node and switching over to a backup beam of the current beam for continuing the ongoing communication with the first network node on the backup beam, and wherein the transmit timing is adjusted before making any transmission of the signal on the backup beam.  Cirik discloses transmitting an indication of a beam failure (Fig. 24) and applying timing advance to another beam upon beam failure detection for uplink transmission (459th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to apply timing advance to another beam in beam failure detection in Nakatsugaway’s system, as suggested by Cirik, to reduce interference.

Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Abedini et al (US 2019/0110268 A1) discloses timing and frame structure in IAB network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472